s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2015

                                      No. 04-15-00273-CV

                                Buddy STEEL and Jaret Casteel,
                                         Appellants

                                                 v.

                                       Amelia STAYTON,
                                           Appellee

                          From the County Court, Real County, Texas
                                Trial Court No. 2014-0138CC
                          Honorable Garry A. Merritt, Judge Presiding


                                         ORDER
        In this appeal, the reporter’s record was due on June 29, 2015. See TEX. R. APP. P. 35.1.
On July 2, 2015, court reporter Lisa C. Greenwalt filed a notification of late reporter’s record. It
states the reporter is waiting on payment for the record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or (2) Appellant is entitled to appeal without paying the reporter’s fee. If
Appellant fails to respond within the time provided, Appellant must file a brief with this court
within THIRTY DAYS after the clerk’s record is filed, and the court will only “consider and
decide those issues or points [raised in Appellant’s brief] that do not require a reporter’s record
for a decision.” See id. R. 37.3(c).
        If Appellant timely complies with this order, the reporter’s record will be due not later
than THIRTY DAYS from the date Appellant files written proof showing compliance with this
order. See id. R. 35.3(c) (limiting an extension of time to file the record in a regular appeal to
thirty days).




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court